Case 1:18-cv-00823-CFC Document 202 Filed 07/29/20 Page 1 of 1 PagelD #: 20452

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

PAR PHARMACEUTICAL, INC.,
PAR STERILE PRODUCTS, LLC, and
ENDO PAR INNOVATION

COMPANY, LLC,
C.A. No. 18-823-CFC

Vv.

)

)

)

)

)
Plaintiffs, )
)
EAGLE PHARMACEUTICALS INC., _ )
)

)

Defendant.

ORDER

The Court having reviewed Defendant’s proposed redactions to the June 24
Letter (D.I. 197), along with the supporting Declaration of David Pernock, and cause
for these redactions having been shown,

IT IS HEREBY ORDERED that Defendant’s request is GRANTED and the
redacted version of the June 24 Letter attached as Exhibit B to the Pernock
Declaration will serve as the official public version of the June 24 Letter.

LZ G: L_

United States Distrjgt Pudge

6787296 7-27.20
